Citation Nr: 9902405	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  97-06 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
chronic residuals of pneumonia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 1996 rating decision rendered by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the veterans request to 
reopen his claim of service connection for the chronic 
residuals of pneumonia.  The veteran, who served on active 
duty from January 1943 to February 1946, appealed that 
decision, and the case was forwarded to the Board for review.

The Board observes that the April 1998 statement of 
accredited representation in an appealed case (VA Form 646) 
notes that the veteran did wish a personal hearing.  
However, the Board finds that contrary to this statement, 
there is no other indicium that the veteran actually did 
request, or otherwise desired, a personal hearing before the 
RO or the Board.  Indeed, an April 1997 VA Form 646 
specifically stated that the veteran did not desire a 
personal hearing and the veterans February 1997 Appeal to 
Board of Veterans Appeals (VA Form 9) specifically indicated 
that he did not wish to appear personally at a hearing before 
the Board.   


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he currently suffers from pulmonary 
dysfunction due to chronic residuals of pneumonia he incurred 
during service.  Therefore, a favorable determination is 
requested.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that new and material evidence has 
not been submitted sufficient to reopen the veterans claim 
of service connection for the chronic residuals of pneumonia.


FINDINGS OF FACT

1.  An unappealed RO rating decision rendered in August 1988 
denied the veterans claim of service connection for the 
chronic residuals of pneumonia. 

2.  The evidence that has been submitted since the August 
1988 RO rating decision denying service connection for the 
chronic residuals of pneumonia is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  An RO decision in August 1988, which denied entitlement 
to service connection for the chronic residuals of pneumonia, 
is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (1998).

2.  Additional evidence submitted since the August 1988 is 
not new and material, and the veteran's claim of service 
connection for the chronic residuals of pneumonia is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that, except as provided in § 5108, when a 
claim is disallowed by an agency of original jurisdiction, 
the claim may not thereafter be reopened and allowed, and a 
claim based upon the same factual basis may not be 
considered.  38 U.S.C.A. § 7105.  If new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the claim shall be reopened and 
the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In order to be "material," evidence 
must be probative as to each element which was a specified 
basis of the prior final disallowance.  Evans v. Brown, 
9 Vet. App. 273 (1996); Hodge v. West, No. 98-7017 (Fed. Cir. 
Sept. 16, 1998).

The ROs August 1988 rating decision denied the veteran 
service connection for the chronic residuals of pneumonia on 
the basis that although the service medical records (SMRs) 
showed the veteran had double pneumonia in service, his 
recovery was normal, the examination upon separation from 
service showed no permanent disability, and the post-service 
medical records available at that time indicated there were 
no residuals of pneumonia.  The veteran was notified of this 
decision, but he did not appeal.  Therefore, the ROs August 
1988 rating decision is a final decision.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104(a).

Medical evidence added to the record since the August 1988 
rating decision consists of private hospitalization records 
dated in March 1990, July 1995 VA general medical examination 
and radiology reports, and various VA treatment records and 
consultation reports from November 1995 to May 1997.  The 
veteran also submitted his own written statements contending 
that he suffers from the chronic residuals of pneumonia he 
incurred during service.  However, as a layperson the veteran 
is not competent to offer an opinion concerning whether he 
currently suffers from the chronic residuals of pneumonia.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The Board finds that the additional medical evidence is new 
in that it was not previously of record and that it is 
relevant in the sense that it relates to the veterans 
complaints of pulmonary dysfunction.  However, the additional 
evidence fails to suggest any nexus or link between the 
veterans current complaints of pulmonary dysfunction and the 
pneumonia he had during service.  Therefore, the additional 
evidence is clearly not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The veteran's claim for service connection for the chronic 
residuals of pneumonia is thus not reopened.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 3.156(a).  


ORDER

New and material evidence having not been submitted, a claim 
of entitlement to service connection for the chronic 
residuals of pneumonia is not reopened. 



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
